—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about October 31, 1994, which adjudicated respondent a juvenile delinquent, after a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree, attempted assault in the third degree and menacing in the third degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The fact findings were based on legally sufficient evidence and were not against the weight of the evidence. Respondent’s intent to deprive the 15-year-old complainant of his hat and to obtain the property by force or the threatened use of force was proven by testimony from the complainant and an eyewitness, which the court was free to credit (see, Matter of Caesar O., 227 AD2d 103; Matter of Simone J., 216 AD2d 252).
*202The court properly restricted respondent’s re-cross-examination of the complainant where, during cross-examination, defense counsel deliberately failed to question him about the specific description of the sneakers worn by respondent and then sought to do so on re-cross-examination although the subject was beyond the scope of redirect (see, People v Bethune, 105 AD2d 262, 269).
We have considered respondent’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.